Citation Nr: 9926729	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  96-22 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
March 1971.  He died on August [redacted], 1995.  The 
appellant is the mother of the minor child of the 
deceased veteran. 

This matter comes before the Board of Veterans' Appeals 
(Board) subsequent to a November 1995 rating decision by the 
Boston, Massachusetts, Regional Office of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in February 1996, a statement of the case was issued in March 
1996, and a substantive appeal was received in May 1996.  The 
claims file was subsequently transferred to the jurisdiction 
of the Des Moines, Iowa, Regional Office (RO).  

The record reveals several communications from the appellant 
requesting hearings with subsequent cancellations.  Most 
recently, the appellant was scheduled for a videoconference 
hearing before a member of the Board, but she indicated 
through her representative that she would be unable to 
attend.  The appellant subsequently asked that a hearing be 
scheduled if necessary and she would have her representative 
present as she would not be able to attend.  However, a 
hearing is not normally scheduled solely for the purpose of 
receiving argument from a representative.  38 C.F.R. 
§ 20.700(b).  Moreover, in August 1999, the appellant's 
representative submitted an informal hearing presentation.  
Under the circumstances, the Board finds that the appellant 
has effectively withdrawn all requests to testify in person. 



FINDINGS OF FACT

1.  The veteran died on August [redacted], 1995; his death 
certificate reflects that the immediate cause of death was 
myocardial infarction due to or as a consequence of end stage 
liver disease cirrhosis, due to or as a consequence of end 
stage renal disease with diabetes mellitus listed as a 
significant condition contributing to death.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  There is no medical evidence of record of a nexus between 
the disorders which caused or contributed to the veteran's 
death and any injury or disease suffered during his military 
service. 


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  Service connection for the 
cause of the veteran's death may be granted if a disorder 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

However, before proceeding to the merits of the appellant's 
claim, the Board must first consider whether she has 
established a well-grounded claim for service connection.  In 
this regard, she must submit evidence sufficient to justify a 
belief by a fair and impartial individual that her claim is 
meritorious or capable of substantiation.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  
Where, as in the present case, the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded under section 5107(a).  Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).

After a review of the evidence of record, the Board finds 
that the appellant has failed to meet her burden of 
establishing a well-grounded claim.  She asserts that the 
veteran's death was caused by his liver disease which, she 
contends, was due to hepatitis he suffered during service.  
However, there is no medical evidence to link the veteran's 
hepatitis during service to his diagnosed cirrhosis of the 
liver.  Moreover, the medical evidence that is of record 
suggests that the veteran's hepatitis was due to drug 
addiction and that his liver disease was secondary to his 
alcoholism.  In either case, entitlement to compensation is 
precluded as a matter of law.  38 U.S.C.A. §1110; 38 C.F.R. § 
3.301(a).   

Service medical records reveal that the veteran was admitted 
to the hospital in January 1971 for possible serum hepatitis 
with heroin addiction.  The record of admission noted that 
the veteran had been using intravenous heroin up until 48 
hours before admission.  He reported an episode of hepatitis 
approximately nine months earlier while stationed in Vietnam.  
The service medical records do not include any other 
reference to previous hepatitis and there is no record of 
such admission.  The veteran was treated with a methadone 
withdrawal program.  His February 1971 discharge diagnosis 
was reported as hepatitis and heroin addiction.  His February 
1971 separation examination report reflected no diagnosis of 
hepatitis or residual disability.  It was noted that a drug 
habit was the source of his discharge from service.  

In August 1971, the veteran was denied service connection for 
drug addiction for treatment purposes.  In November 1971 and 
in November 1978, he was denied service connection for 
hepatitis on the basis that there was no residual disability.  

A VA record of hospitalization from May 1973 noted admission 
for drug detoxification.  VA and private medical records 
covering the period from 1982 through 1995 show multiple 
admissions for treatment of complications related to diabetes 
mellitus and chronic alcoholism without evidence to link any 
conditions to military service.  A May 1982 report from Thomas 
Hospital indicated the presence of hepatitis, yet an April 
1982 physician statement from the same hospital indicated 
that the veteran's hepatitis antigen was negative.  A June 
1984 Thomas Hospital medical record noted that the veteran 
was drinking alcohol to excess and had hepatitis B in the 
past from drug usage but was presently testing negative.  
Medical histories and physical examination reports in a 
variety of clinical records indicated that the veteran was 
admitted to a VA treatment program in May 1973 for drug 
addiction and was admitted to a VA alcohol detoxification 
program in 1985 or 1986 and again in 1988.  Private medical 
records also reflected multiple diagnoses of alcoholic liver 
disease.

In August 1995 the veteran was admitted to a private hospital 
for "increased abdominal girth and labile hypotension during 
hemodialysis and anemia."  The veteran was noted to have 
been on hemodialysis for many years secondary to diabetic 
nephropathy and end-stage renal disease.  His admission 
history noted liver cirrhosis, probably from alcoholism.  The 
veteran suffered cardiopulmonary arrest four days after his 
admission and did not recover.  His death certificate listed 
myocardial infarction as the immediate cause of death with 
the sequential listing of end stage liver disease from 
cirrhosis, and end stage renal disease, as the conditions 
leading to the immediate cause of death.  Both conditions 
were noted to have had their onset for "years" previous to 
the myocardial infarction. 

As stated previously, in order to establish a well-grounded 
claim, there must be some evidence of a nexus between the 
cause of death and military service.  Here, there is no such 
evidence.  According to the death certificate, the veteran 
died from a myocardial infarction as a result of cirrhosis of 
the liver and end stage renal disease.  There is no medical 
evidence to link either of these conditions to the veteran's 
military service or to the hepatitis contracted during 
service.  

Notwithstanding the appellant's assertion that the veteran 
had a liver biopsy at Salem Hospital sometime between 1979 
and 1990, there is no indication in the rather extensive 
medical records of any such procedure.  There is evidence of 
a right renal biopsy in June 1982 at Thomas Hospital, which 
confirmed a diabetic nephropathy, but no reference to a liver 
biopsy.  

Moreover, assuming, arguendo, that there was medical evidence 
of a connection between the veteran's hepatitis during 
service and his subsequent liver disease, there is still no 
basis for establishing service connection for cause of death.  
The veteran's hepatitis has been related to his heroin 
addiction which was well documented both during service and 
after separation from service.  The law provides that no 
compensation shall be paid for a disability incurred or 
aggravated by military service if the disability is the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. 
§§ 3.1(l),(m), 3.301(a).  That provision has been further 
interpreted by the General Counsel of VA in a precedent 
opinion which concluded that: 

Thus, for purposes of all VA benefits, 
eligibility for which requires a service-
connected disability or death, section 
105 (a) precludes service connection of a 
disability resulting from alcohol or drug 
abuse on the basis of the disability's 
incurrence or aggravation in service or 
of a death resulting from such a 
disability."  VAOPGCPREC 2-98 (Feb. 10, 
1998).

The Board notes that while the appellant stated that the 
veteran having had a liver biopsy which showed that his liver 
disease began during service, there is no medical evidence of 
such procedure in the records.  There are, however, multiple 
diagnoses of alcoholic liver disease.  Moreover, although the 
Board considered the appellant's statement that the veteran's 
liver was damaged by hepatitis during service, a lay 
assertion of medical causation cannot constitute evidence to 
render a claim well-grounded under section 5107(a).  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

The Board further notes here that service medical records do 
not include any complaints or findings of heart disease or 
diabetes.  It appears from certain medical records that the 
veteran developed hypertension sometime between 1977 and 
1980.  There is therefore no basis for finding that the 
veteran's cardiovascular disease, including hypertension, was 
related to his period of military service.

Accordingly, the claim for entitlement to service connection 
for the cause of the veteran's death must fail as it is not 
well grounded.  38 U.S.C.A. § 5107(b).  There is no medical 
evidence of record suggesting any link between any of the 
disorders which caused or contributed to death and the 
veteran's military service.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996). 

The Board also considered and found no circumstances in this 
matter which would constitute notice to the VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible the claim for service 
connection denied herein.  See McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997).  Indeed, although in the absence of 
evidence of a well-grounded claim there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
(Epps v. Gober, 126 F.3d 1464 (1997)), in this case the RO 
did assist the appellant and made numerous attempts to obtain 
Salem Hospital records.  Furthermore, in addition to its 
efforts to secure all medical records, the RO obtained a 
medical opinion from a VA physician in November 1997, 
regarding the veteran's hepatitis and liver disease.  The VA 
physician stated that there was no connection between the 
veteran's hepatitis history and subsequent problems, 
including cirrhosis of the liver or any other liver disease.   

Finally, the Board views its discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application for a claim for service connection for the 
cause of the veteran's death.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  In this regard, the above discussion 
informs the appellant of the steps she needs to fulfill in 
order to present a well grounded claim, and an explanation 
why her current claim is inadequate.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 


